DETAILED ACTION
This action is response to the Applicant’s response filed on November 15, 2022. As set forth in the Applicant’s response, claims 33, 35, 37-4,8, 50-52, 54, 56-58, and 60-65 are amended. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,970,351 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Arguments
Reissue Declaration
	The Examiner determines that the submitted reissue declaration states that claim 33 is broadened by omitting “refraining from exchanging data between the entity and the second device.”  The Examiner acknowledges that the Applicant has corrected the issue as set forth in the previous office action, however, the reissue declaration remains defective. 
	As set forth in MPEP 1414.II.D, the applicant must identify an error being corrected by the continuation reissue application. In this case, the Examiner notes that the error directed to “refraining from exchanging data between the entity and the second device” was already corrected in RE47408 and RE48562 since both issued patents (which were reissued from the ‘351 patent) include independent claims which do not recite “refraining from exchanging data between the entity and the second device.”  Thus, the identified error, in the currently submitted declaration does not recite an error being corrected by the continuation reissue application. 

Application Data Sheet
	The Examiner has reviewed corrected ADS and has determined that the Applicant has overcome the previous issue. Therefore, the objection will be withdrawn. 

Double Patenting
	The Applicant states that each of independent claims 33, 35, 37, and 43 is amended to include the recitation “only once over a period of 0.5 seconds”. The Applicant states that various dependent claims of US RE48562 include the recitation “once per 0.5 second” and the independent claims of the present application include the word “only,” thus limiting a transmission to no more than one every 0.5 seconds. The Applicant states that there is no such restriction by the claims of US RE48562.  The Examiner determines that the Applicant argues this same issue with RE47408 in view of Armstrong and US Patent 8,665,068. 
	The Examiner acknowledges that the claims, as amended, recite a limitation that is not recited in the previous issue patents, however, in view of the below modified grounds, the Examiner continues to maintain that adding “only” is not a patentable distinction. 

112 Rejections
Claims 45 and 47 – “wherein the transponder is further configured to receive the second signal directly, and wirelessly, from the second device” 
	With reference to Figure 1, the Applicant states that the transponder is shown to transmit and receive to/from the interrogator (second device), directly and wirelessly. The Applicant explains (in relation to col. 7, lines 13-67 and col. 8, lines 11-47) that a vehicular Transponder (“entity”) receives information from the Notificator (“first device”) and responsive to the received information, broadcasts a message which is heard by the Interrogator (“second device”).  
	In review of the citations an explanation on pages 12-13 of the Applicant’s response, the Examiner finds the Applicant’s arguments persuasive as to amended claims 45 and 47 and therefore the 112 rejection will be withdrawn for this issue. . 

Claims 46 and 48 – “exclusively” 
	With respect to “exclusively” the Applicant (amount other arguments – pages 12-13 of the Applicant’s response) refers to teachings directed to Figure 2 and col. 7, lines 51-54 which discloses “when an Interrogator hears a Transponder’s broadcast, the Interrogator responds by interrogating the specific Transponder whose broadcast it has just heard”. 
	Upon reconsideration of the teachings set forth in the specification and in view of the claim amendment, the Examiner finds the Applicant’s arguments persuasive as to support forth claimed “exclusively”. Therefore, the rejection will be withdrawn for this issue. 

Claims 33, 35, 37, and 43  – “receiving information”
	As set forth in the previous rejection, the Examiner focused on whether there was a single embodiment which provides the communication among the first, second and the entity including the claimed data and signals as well as also receiving claimed information. 
	The Applicant explains that responsive to receiving the second signal, the entity transmits second data.   The Applicant states that thereafter, “The Transponder (entity) receives information (coordinates) from the Notificator (first device) and relays data (the coordinates and other parameters to the Interrogator (second device) based on the Information that the Transponder (entity) receives from the Notificator (first device). 
	In review of the “Dependent Interrogator” embodiment as identified by the Applicant, the Examiner notes that the Notificator (“first device”) relays information.  The specification discloses that the information includes a plurality of different information such as “coordinates, ToD, speed limit etc.). This embodiment also discloses that when a Transponder has received information from a Notificator the Transponder begins to periodically broadcast a message. 
	The Examiner notes that the issue pertains to the claimed “first signal” and the claimed “information”.  That is, the claim recites this as two different limitations and two different transmissions from the first device. The Applicant states on page 12 of their response that “the Interrogator will be triggered to transmit an interrogation signal if (and only if) a coordinate of the Notificator that has caused the Transponder to initiate the broadcasting correlates with a coordinate of the Interrogator.  On page 15 of the Applicants’ response, the Applicant states “a Transponder (entity) receives information (first signal) from a Notificator (first device) and begins to broadcast (first data) …” The Applicant then states “[t]he Transponder (entity) receives information (coordinates) from the Notificator (first device) and relays data (the coordinates and other parameters) to the Interrogator) (second device) based on the information that the Transponder (entity) receives from the Notificator. 
	The Examiner notes that the claim recites “first signal” and “information” (both of which are received by the entity from the first device) as two separate steps. A review of the specification appears to show that the coordinates are initialed transmitted by the Notificator.  It is not clear as to how the “receiving information” limitation relates the previously claimed limitation (“first signal”) when considering the patent specification. 
	The Applicant’s specification does not appear to show two separate transmissions from the Notificator/First Device to the Transponder/Entity with respect to the relied upon embodiment.  Thus, the rejection to at least claims 33, 35, and 37 is maintained. 
	The Examiner notes that claim 43 recites “an information signal” and further shows in the last limitation that “the transponder is further configured to receive the information signal form the first device” (emphasis added).  Thus, the previous 112 1st rejection is withdrawn for claim 43 since the Examiner finds support for having the information being included with the original signal that is transmitted from the first device as set forth in the citations provided by the Applicant.  
	
102 Rejections
	The Patent Owner states that Armstrong teaches the transponder transmits “sixteen times over a period of sixty milliseconds” and thus is in contrast to the amended claim which recites “only once over a period of 0.5 seconds”. 
	The Examiner notes that in relation to Figure 3, Armstrong teaches that the timing is based on the value of “N”.  As an example, Armstrong in paragraph [0051] discloses that the transponder transmits “sixteen times over a period of sixty milliseconds”.  Thus, in this example, N is equal to 16. The Examiner finds that there is no limitation in Armstrong as to the range for “N”. Nonetheless, the Examiner agrees with the Applicant that Armstrong does not specifically disclose that the transmission occurs “only once over a period of 0.5 seconds”. 
	The Applicant, in addition, argued that the recitation of “triggering a second device to transmit a second signal responsive to said transmitting from the entity the first data” is not taught by Armstrong. The Applicant states that Armstrong at [0045] does not teach transmitting a response by the transponder as a result of having received the communication command. The communications command only triggers the transponder to generated the Tag_ID, not to transmit anything. 
	The Examiner respectfully disagrees. As set forth in paragraph [0045], the transponder generates the Tag_ID upon reception of a communication command from an interrogator. Armstrong further states that the Tag_ID is generated using a random number and this random number is also “used to selected a TDMA time slot for transmission”.  In addition, in the same paragraph, Armstrong discloses that the host computer stores the Tag_ID (and thus inherently receives the Tag_ID from the transponder via the interrogator). See also paragraph [0047] which discloses the transponder, responsive to the received command, transmits a response that is received by the interrogator and paragraph [0062] which discloses that the Tag_ID is communicated to the host. Therefore, the Examiner doers not finds the Applicant’s arguments persuasive. 
	The Applicant further argues that the Examiner cites Armstrong at [0063-0064] as discloses: “the transponder transmits the Tag_ID and its Tag_Data (second signal) to the host via the Interrogator.” The Applicant states that Armstrong teaches direct communications between the transponder (second device) and the host computer (first device); not responsive to any transmission received by the transponder from the interrogator (entity), but rather responsive to a transmission received by the transponder from the host computer. The Applicant states that “[t]he triggering is done by the host computer (first device) by having transmitted to the transponder directly, not via the interrogator, the Replace Tag_ID command. 
	The Examiner respectfully disagrees. Armstrong does not specifically show any direct communication between the host computer and the transponder. As shown in Figure 1, any communication from the host computer to the transponder is first sent to the Interrogator. Thus, all communication received by the transponder is from the interrogator. In addition, as set forth the abstract, Armstrong discloses “Each interrogator includes an antenna system utilizing a switch matrix to connect multiple antennas having different polarizations, which ensures that all transponders within the range of the interrogator receive the signals from the interrogator.”
	In paragraph [0016], Armstrong discloses “. The interrogator transmitter transmits messages received from the host computer to the RFID transponders during a first part of the half-duplex mode and provides an illumination signal to the RFID transponders during a second part of the half-duplex mode. The interrogator receiver receives signals reflected by the RFID transponders and provides the received signals to the host computer.”  See also paragraph [0024].
	In addition, Armstrong discloses in paragraph [0047], “[t]he flowcharts in FIGS. 4-9 have been simplified to merely show the interaction between host computer 100 and transponders 150, but as specifically described above and as understood by one of ordinary skill in the art, each communication from host computer 100 to one or more transponders 150 is first passed to one or more interrogators 190 for transmission to transponders 150, and each communication from a transponder 150 to host computer 150 first is received by an interrogator 190 and then passed to host computer 100.”
	 The Examiner acknowledges that Armstrong in e.g. paragraph [0063] states that the “Host computer 100 receives the new Tag_ID from the transponder”, however as explained in relation to Figure 1 and the above citation, there is no direct communication since the transponder only acts when allowed to by the Interrogator and communicates directly with the interrogator.  
	Thus, the Examiner does not find the Applicant’s arguments persuasive. 
	
103 Rejections
	The Applicant states that that in view of the amendment to include “only once over a period of 0.5 seconds” the 103 rejections are moot. The Examiner notes that in view of the amendment, a new ground of rejection is set forth below to address this issue. 

Reissue Declaration
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
Claims 33-65 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 33-65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 47-79 of U.S. Patent No. RE48562 in view of Griffith et al. US Patent 5,887,176. Although the claims at issue are not identical, they are not patentably distinct from each other because:
17/220,584
U.S. Patent RE48562
33. A method of acquiring data from an entity; the method comprising: 
47. A method of acquiring data from an entity; the method comprising:
transmitting from the entity first data, only once over a period of 0.5 seconds, responsive to receiving at the entity a first signal from a first device; 
transmitting from the entity first data responsive to receiving at the entity a first signal from a first device;

Claim 53 “…transmitting from the entity first data once per 0.5 seconds…”
triggering a second device to transmit a second signal responsive to said transmitting from the entity the first data; 
triggering a second device to transmit a second signal responsive to said transmitting from the entity the first data;
transmitting second data from the entity responsive to receiving at the entity the second signal from the second device; and 
transmitting second data from the entity responsive to receiving at the entity the second signal from the second device; 

communicating with the second device; and 
receiving information at the entity from the first device and relaying data based on the information that the entity receives from the first device to the second device.
receiving information at the entity from the first device and relaying data based on the information that the entity receives from the first device to the second device; and 

receiving and processing at the entity information from the second device; wherein the entity is transportable and/or mobile; wherein said communicating with the second device comprises: receiving an activation message at the entity from the first device; and communicating with the second device responsive to said receiving the activation message at the entity from the first device.


The examiner notes that independent claim 33 of the instant application and independent claim 47 of the ‘562 patent pertains to acquiring data from entity. The instant claim is not patentability distinct since it is substantially broader than claim 47 of the ‘562 patent.  The instant claim cites one additional element “only once over a period of 0.5 seconds” whereas the ‘562 patent recites “transmitting from the entity first data once per 0.5 seconds”. The Examiner notes that this feature is not patentably distinct and would have been obvious to a person of ordinary skill in the art. 
As set forth the in the ‘562 Patent, only one transmission occurs once per 0.5 seconds and thus it would have been obvious to a person of ordinary skill in the art to limit the transmission to “only” once since the only requirement is that a transmission occur once during the 0.5 second time period. In addition, the examiner notes that it was known for transponders to limit transmission to once per 0.5 second time interval. In relation to Figure 8 of Griffith, the transponder tamper window in which a message is transmitted from the transponder to the interrogator only occurs once during the 500ms time period.  It is noted that both Griffith and the ‘562 claim limitation does not show multiple transmission and therefore it would have been obvious to a person of ordinary skill in the art to limit transmits to occurring only once during each 500ms time period. This would have been predictable to a person of ordinary skill in the art based on the claim language of the ‘562 patent and the teachings set forth by Griffith since as set forth above, transmissions occur only once for every 0.5 second interval.  

The Examiner notes that claim 34 corresponds to claim 48, Claims 49-52 correspond to claims 49-52, Claims 61-62 correspond to claims 53-54.  
Independent Claim 35 and claim 36 corresponds to claims 55 and 56, Claims 53-56 corresponds to claims 57-60, Claims 63 corresponds to claim 61, 
Independent Claim 37 and claims 38-42 correspond to claims 62-67, Claims 57-58 corresponds to claims 68-69, Claim 64 corresponds to claim 70. 
Independent Claim 43 and claims 44-48 correspond to claims 71-76, Claims 59-60 correspond to claims 77-78 and claim 65 corresponds to claim 79.
	
Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. RE47408 in view of Armstrong et al. US Patent Pub. 2002/0175805 and further in view of Griffith. Although the claims at issue are not identical, they are not patentably distinct from each other because:
17/220,584
U.S. Patent RE47408
33. A method of acquiring data from an entity; the method comprising: 
1. A method of acquiring data from an entity, the method comprising:
transmitting from the entity first data, only once over a period of 0.5 seconds, responsive to receiving at the entity a first signal from a first device; 
wirelessly transmitting information from the entity responsive to wirelessly receiving at the entity a first signal from a first device that is external to the entity and at a distance from the entity;
triggering a second device to transmit a second signal responsive to said transmitting from the entity the first data; 
triggering a second device that is external to the entity and at a distance from the entity and is also external to the first device and at a distance from the first device to wirelessly  transmit a second signal responsive to said wirelessly transmitting the information from the entity; and
transmitting second data from the entity responsive to receiving at the entity the second signal from the second device; and 
wirelessly transmitting data from the entity responsive to wirelessly receiving at the entity the second signal from the second device.
receiving information at the entity from the first device and relaying data based on the information that the entity receives from the first device to the second device.



The Examiner determines that claim 33 is substantially the same as claim 1 of RE47408 and recites several limitations in broader form (and hence not patentably distinct) except claim 33 further requires, “receiving information at the entity from the first device and relaying data based on the information that the entity receives from the first device to the second device”.  The Examiner notes however that this limitation does not link back to any previous limitation required specific data that is exchanged. Therefore, the Examiner notes that it would have been obvious to a person of ordinary skill in the art to provide a further exchanged in which information is received at the entity. For example, Armstrong discloses (see paragraph [0049]) the host computer 100 (first device) sends a Strobe command (information) to the interrogator (entity) and the interrogator transmits the Strobe command (relaying data) to the transponder (second device).  See also Fig. 3 which discloses the strobe command that the interrogator relays to the transponder (second device). 
Therefore, it would have been obvious to a person of ordinary skill in the art to receive information at the entity from the first device and relaying data based on the information that the entity receives from the first device to the second device since this is based on further exchange of information that is already previously disclosed in the claim. As explained by Griffith, controlling transmissions is part of preserving battery life. See col. 14, lines 45-55
In addition, the instant claim further cites the additional element “only once over a period of 0.5 seconds”. The Examiner notes that this feature is not patentably distinct and would have been obvious to a person of ordinary skill in the art. 
The examiner notes that it was known for transponders to limit transmission to once per 0.5 second time interval. In relation to Figure 8 of Griffith, the transponder tamper window in which a message is transmitted from the transponder to the interrogator only occurs once during the 500ms time period.  It is noted that Griffith and the ‘408 claim limitation does not show multiple transmission and therefore it would have been obvious to a person of ordinary skill in the art to limit transmits to occurring only once during each 500ms time period. This would have been predictable to a person of ordinary skill in the art based on the claim transponder of the ‘408 patent and the teachings set forth by Griffith.  As explained by Griffith, controlling transmissions is part of preserving battery life. See col. 14, lines 45-55
Thus, the examiner finds that instant claim 33 is not directed to a patentable distinction over RE47408.  

Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,665,068 in view of Griffith US Patent 5,887,176. Although the claims at issue are not identical, they are not patentably distinct from each other because:
17/220,584
US Patent No. 8,665,068
33. A method of acquiring data from an entity; the method comprising: 
1. A method of acquiring data from an entity, the method comprising:
transmitting from the entity first data only once over a period of 0.5 seconds, responsive to receiving at the entity a first signal from a first device; 
receiving at the entity a first signal from a first device; configuring the entity to transmit and/or receive using a frequency of a predetermined frequency band responsive to said receiving at the entity the first signal from the first device;
triggering a second device to transmit a second signal responsive to said transmitting from the entity the first data; 
receiving at the entity a second signal from a second device over a frequency of the predetermined frequency band responsive to said receiving at the entity the first signal from the first device;
transmitting second data from the entity responsive to receiving at the entity the second signal from the second device; and 
transmitting a data packet from the entity responsive to said receiving at the entity the second signal from the second device so that the data packet is received exclusively by the second device;
receiving information at the entity from the first device and relaying data based on the information that the entity receives from the first device to the second device.
transmitting first data from the entity responsive to said receiving at the entity the first signal; and

triggering the second device to transmit the second signal responsive to said transmitting the first data from the entity.


As set forth in the above comparison, the Examiner finds that claim 33 of the instant application and claim 1 of the ‘068 patent is substantially similar. Each limitation of claim 33 is broadly covered by claim 1 of the ‘068 patent and therefore the claim is not patentably distinct. The instant claim cites one additional element “only once over a period of 0.5 seconds”. The Examiner notes that this feature is not patentably distinct and would have been obvious to a person of ordinary skill in the art. 
In relation to Figure 8, Griffith discloses the transponder tamper window in which a message is transmitted from the transponder to the interrogator only occurs once during the 500ms time period.  It is noted that Griffith does not show multiple transmission and therefore it would have been obvious to a person of ordinary skill in the art to limit transmits to occurring only once during each 500ms time period. This would have been predictable to a person of ordinary skill in the art based on the claim language of the ‘068 patent and the teachings set forth by Griffith.   As explained by Griffith, controlling transmissions is part of preserving battery life. See col. 14, lines 45-55

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-42, 49-58, and 61-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 As per claims 33, 35 and 37, each of these claims substantially recite a “receiving information” limitation. In focusing on claim 33, the claim recites communication among an entity, first device and second device regarding specific type of data and signals. With respect to the “receiving information” limitation, although, the Examiner generally finds support for the reception of information in the specification, the Examiner notes that there does not appear to be a single embodiment which provides the communication among the first and second devices and the entity including the claimed data and signals as well as also receiving the claimed information and the entity (since the claimed information does not appear to be directly related to the previously claimed signals and/or data). The Examiner respectfully requests further support for the claimed embodiment. Claims 34, 36,38-42, 49, 51-58, 61-64 are rejected for being based upon a rejected base claim. 
Claims 33-42, 49-58, and 61-64 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is discussed above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 33-38, 41-44 and 61-65 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Armstrong et al. US Patent Pub. 2002/0175805 in view of Griffith US Patent 5,887,176.
Regarding claim 33:
A method of acquiring data from an entity; the method comprising: 
Armstrong is directed to a RFID method for communicating between a host computer (first device), one or more interrogators (entity) and a large body of transponders (second device). See Fig. 1 and the abstract. In addition, Armstrong discloses in paragraph [0016] that the host computer acquires data from the interrogator (entity) (“The interrogator…. provides the received signals to the host computer”). 
transmitting from the entity first data, only once over a period of 0.5 seconds, responsive to receiving at the entity a first signal from a first device; 
In one embodiment, Armstrong discloses for example in paragraph [0045], that the interrogator (entity) in response to receiving a command (first signal) from the host computer (first device), will transmit a Reselect Tag_ID command (first data) to the transponder. See Figure 3 which discloses an example interrogator data field that is transmitted based on the type of command issued by the host. 
With respect to transmissions only once over a period of 0.5 seconds, Armstrong in paragraph [0048] discloses the Interrogator transmits the command. In addition, with respect to the transponder (second device), Armstrong discloses the transponder transmits a message 16 times over a period of 60 milliseconds. Armstrong discloses that the number of times is based on the value of N (See Figure 3 which discloses N).  The Examiner notes that this transmission is based on a predetermined number of successive time slots. 
Thus, although, Armstrong discloses of a transmission from the Interrogator as well was teachings showing multiple time slots/transmissions that occur in less that 500ms, Armstrong does not specifically teach of “only” one transmission within 500ms.
Nonetheless, Griffith discloses that it was known for an interrogator and a transponder to have an active transmission period only once during a 500ms time period.  With reference to Figure 8 and col. 13, lines 21-31 and 65-67, Griffith discloses that a message is transmitted from the Interrogator to the Transponder and a message is transmitted to the Interrogator from the Transponder during the period TP. As also shown in Figure 8, this transmission period occurs only once during a 500ms time period. 
Therefore, it would have been obvious to a person of ordinary skill to transmit only once during a 500ms time period. Armstrong already teachings of a single transmissions (Fig. 3) and although this is disclosed 16 successive time slot transmissions, this is part of the same transmission which all occur within 60ms. In addition, Armstrong discloses of periodic transmissions from the Interrogator. Thus, Armstrong discloses of at least one transmission during a 500ms time period. In addition, Armstrong discloses of “N” transmission and thus these transmissions could include up to 16 transmissions (including less transmission). Nonetheless, the Examiner also notes that with respect to “only once” as set forth above, Griffith shows that it was known for interrogators/transponders to have an active transmission window only once within 500ms. 
Therefore, the combination of Armstrong and Griffith shows that it would have been obvious to a person of ordinary skill in the art to transmit only during the active transmission period set forth by the interrogator/transponder and only once for that transmission. As explained in col. 9, lines 10-15, minimizing total battery drain of the devices is desired and thus limiting transmissions during a specific window period would have been obvious to a person of ordinary skill in the art. 
triggering a second device to transmit a second signal responsive to said transmitting from the entity the first data; 
As set forth in paragraph [0045], Armstrong discloses the transponder (second device) is triggered by the received communication command (first data) (“upon receipt of a communication command…. from an interrogator 190”) and will transmit a response. See also paragraph [0063-0064] which discloses that the transponder transmits the Tag_ID and its Tag_Data (second signal) to the host via the interrogator. 
transmitting second data from the entity responsive to receiving at the entity the second signal from the second device; and 
Armstrong discloses that responsive to receive the Tag_ID (second signal) from the second device, the interrogator (entity) will transmit the received data (second data) to the host. See paragraph [0016]. See also paragraph [0024]
receiving information at the entity from the first device and relaying data based on the information that the entity receives from the first device to the second device.  
See paragraph [0049] which discloses that the host computer 100 (first device) sends a Strobe command (information) to the interrogator (entity) and the interrogator transmits the Strobe command (relaying data) to the transponder (second device).  See also Fig. 3 which discloses the strobe command that the interrogator relays to the transponder (second device). 

Regarding claim 34:
The method according to Claim 33, further comprising: refraining by the entity from communicating with the second device barring having received at the entity an activation message from the first device.  
Armstrong discloses for example in paragraph [0045], that the interrogator (entity) in response to receiving a command (first signal) from the host computer (first device), will transmit a Reselect Tag_ID command (first data) to the transponder.  The Examiner determines that the entity does not communicate with the second device unless it received the initial command (activation message) from the first device.  

Regarding claim 35:
A transponder comprising a receiver and a transmitter; 
See Fig. 11 and paragraph [0078] which discloses a transponder with an antenna which includes  Rx/Tx circuitry. 
wherein the receiver is configured to receive a first signal from a first device; 
As set forth in paragraph [0045], Armstrong discloses the transponder is receives a communication command (first signal) from an interrogator (first device).
wherein the transmitter is configured to transmit first data, only once over a period of 0.5 seconds, responsive to having received by the receiver the first signal from the first device; 
See paragraph [0061-0062] which discloses that the transponder transmits the Tag_ID and its Tag_Data (first data) to the interrogator (first device) in response to receiving the communication command from the interrogator (see paragraph [0045]).
With respect to transmissions only once over a period of 0.5 seconds Armstrong in paragraph [0051] discloses the transponder transmits a message 16 times over a period of 60 milliseconds. Armstrong discloses that the number of times is based on the value of N (See Figure 3 which discloses N).  The Examiner notes that this transmission is based on a predetermined number of successive time slots. Thus, although Armstrong discloses of multiple time slots/transmissions that occur in less that 500ms, the amount of transmission is based on the value of N (which is not specifically defined to encompass a predefined set amount of transmissions). In addition, the Examiner finds that although, there are sixteen time periods that a message (e.g. Tag_ID) is transmitted, these transmissions are part of a single transmission sequence (Fig. 3) in which this message is sent over successive time slots. Armstrong does not specifically state of multiple different transmissions within 500ms rather the sixteen transmissions are part of one transmission across multiple successive time slots within a single transmission period
Nonetheless, Griffith discloses that it was known for a transponder to have an active transmission period only once during a 500ms time period.  With reference to Figure 8 and col. 13, lines 65-67, Griffith discloses that a message is transmitted to the Interrogator during the period TP. As shown in Figure 8, this transmission period occurs only once during a 500ms time period. 
Therefore, it would have been obvious to a person of ordinary skill to transmit only once during a 500ms time period. As set forth above, Armstrong already teaches of a single transmission (Fig. 3). The Examiner notes that although this is disclosed 16 successive time slot transmissions, Armstrong discloses this is part of the same transmission which all occur within 60ms. Thus, Armstrong discloses of one transmission during a 500ms time period. In addition, Armstrong discloses of “N” transmission and thus these transmissions could include up to 16 transmissions. Nonetheless, the Examiner also notes that with respect to “only once” as set forth above, Griffith shows that it was known for transponders to have an active transmission window only once within 500ms. 
Therefore, the combination of Armstrong and Griffith shows that it would have been obvious to a person of ordinary skill in the art to transmit only during the active transmission period set forth by the transponder and only once for that transmission. As explained in col. 9, lines 10-15, minimizing total battery drain of the transponder is desired and thus limiting transmissions during a specific window period would have been obvious to a person of ordinary skill in the art. 
wherein the transmitter is further configured to trigger a second device to transmit a second signal by transmitting by the transmitter said first data; 
See paragraph [0063-0064] which discloses that the host (second device) can transmit a second signal (Replace Tag ID) in response to receiving the first data. 
wherein the transponder is configured to transmit second data responsive to having received the second signal from the second device, and 
As explained in paragraph [0063], the transponder, transmits a new Tag_ID in response to receiving the Replace Tag_ID signal from the host (second device). 
wherein the transponder is further configured to receive information from the first device and to relay data based on the information that the transponder receives from the first device to the second device.  
See paragraph [0048-0049] which discloses that the transponder receives a Strobe command (information) from the interrogator (first device) and in response sends a Tag_ID to the host (second device). 

Regarding claim 36:
The transponder according to Claim 35, wherein the transponder is further configured to refrain from communicating with the second device barring having received an activation message from the first device.  
Armstrong discloses for example in paragraph [0045], that the transponder in response to receiving a signal from the interrogator will transmit a Tag_ID.  The Examiner determines that the transponder does not communicate with the second device unless it received the initial signal (activation message) from the first device.  

Regarding claim 37:
A method comprising: transmitting a first signal from an entity, only once over a period of 0.5 seconds, responsive to receiving at the entity a first signal from a first device that is external to the entity; 
In one embodiment, Armstrong discloses for example in paragraph [0045], that the interrogator (entity) in response to receiving a command (first signal) from the host computer (first device), will transmit a communication command (first data) to the transponder. See Figure 3 which discloses an example interrogator data field that is transmitted based on the type of command issued by the host. 
With respect to transmissions only once over a period of 0.5 seconds, Armstrong in paragraph [0048] discloses the Interrogator transmits the command. In addition, with respect to the transponder (second device), Armstrong discloses the transponder transmits a message 16 times over a period of 60 milliseconds. Armstrong discloses that the number of times is based on the value of N (See Figure 3 which discloses N).  The Examiner notes that this transmission is based on a predetermined number of successive time slots. 
Thus, although, Armstrong discloses of a transmission from the Interrogator as well was teachings showing multiple time slots/transmissions that occur in less that 500ms, Armstrong does not specifically teach of “only” one transmission within 500ms.
Nonetheless, Griffith discloses that it was known for an interrogator and a transponder to have an active transmission period only once during a 500ms time period.  With reference to Figure 8 and col. 13, lines 21-31 and 65-67, Griffith discloses that a message is transmitted from the Interrogator to the Transponder and a message is transmitted to the Interrogator from the Transponder during the period TP. As also shown in Figure 8, this transmission period occurs only once during a 500ms time period. 
Therefore, it would have been obvious to a person of ordinary skill to transmit only once during a 500ms time period. Armstrong already teachings of a single transmissions (Fig. 3) and although this is disclosed 16 successive time slot transmissions, this is part of the same transmission which all occur within 60ms. In addition, Armstrong discloses of a transmission from the Interrogator. Thus, Armstrong discloses of at least one transmission during a 500ms time period. In addition, Armstrong discloses of “N” transmission and thus these transmissions could include up to 16 transmissions (including less transmission). Nonetheless, the Examiner also notes that with respect to “only once” as set forth above, Griffith shows that it was known for interrogators/transponders to have an active transmission window only once within 500ms. 
Therefore, the combination of Armstrong and Griffith shows that it would have been obvious to a person of ordinary skill in the art to transmit only during the active transmission period set forth by the interrogator/transponder and only once for that transmission. As explained in col. 9, lines 10-15, minimizing total battery drain of the devices is desired and thus limiting transmissions during a specific window period would have been obvious to a person of ordinary skill in the art. 
triggering a second device that is also external to the entity to transmit a second signal responsive to said transmitting the first signal from the entity; 
As set forth in paragraph [0045], Armstrong discloses the transponder (second device) is triggered by the received Reselect Tag_ID command (first data) and will transmit a response. See also paragraph [0063-0064] which discloses that the transponder transmits the Tag_ID and its Tag_Data (second signal) to the host via the interrogator. 
receiving at the entity the second signal from the second device; and transmitting data from the entity responsive to receiving at the entity the second signal from the second device; 
Armstrong discloses that responsive to receive the Tag_ID (second signal) from the second device, the interrogator (entity) will transmit the received data (second data) to the host. See paragraph [0016]. See also paragraph [0024]
wherein said transmitting a first signal from an entity, only once over a period of 0.5 seconds, responsive to receiving at the entity an information signal from a first device that is external to the entity comprises: receiving at the entity information from the first device and transmitting by the entity the first signal to the second device based on the information that is received at the entity from the first device.  
Armstrong discloses for example in paragraph [0045], that the interrogator (entity) in response to receiving a command (first signal) from the host computer (first device), will transmit a Reselect Tag_ID command (first data) to the transponder.

Regarding claim 38:
The method according to Claim 37, further comprising: refraining from transmitting the first signal by the entity barring having received at the entity the information signal from the first device.  
Armstrong discloses for example in paragraph [0045], that the interrogator (entity) in response to receiving a command (first signal) from the host computer (first device), will transmit a Reselect Tag_ID command (first data) to the transponder.  The Examiner determines that the entity does not communicate with the second device unless it received the initial command (activation message) from the first device.  

Regarding claim 41:
The method according to Claim 37, wherein said receiving at the entity the second signal from the second device and transmitting data from the entity responsive to receiving at the entity the second signal from the second device comprises: 
communicating by the entity, directly and wirelessly, with the second device that has been triggered by the entity to transmit the second signal.  
See paragraph [0045] which discloses that communications can be made directly (with the transponder (second device). As explained in paragraph [0044], communication is performed wirelessly. See also Figure 1. 

Regarding claim 42:
The method according to Claim 37, wherein said receiving at the entity the second signal from the second device and transmitting data from the entity responsive to receiving at the entity the second signal from the second device comprises: 
communicating by the entity with the second device directly, wirelessly and exclusively with the second device that has been triggered by the entity to transmit the second signal.  
See paragraph [0045] which discloses that communications can be made directly (hence exclusively) with the transponder (second device). As explained in paragraph [0044], communication is performed wirelessly. See also Figure 1.  In addition, as set forth in paragraph [0061], a specific transponder is identified and communications are directed to that specific transponder. 

Regarding claim 43:
A transponder comprising a receiver and a transmitter; 
See Fig. 11 and paragraph [0078] which discloses a transponder with an antenna including Rx/Tx circuitry. 
wherein the receiver is configured to receive an information signal from a first device; 
As set forth in paragraph [0045], Armstrong discloses the transponder is receives a communication command (first signal) from an interrogator (first device).
wherein the transmitter is configured to transmit a first signal, only once over a period of 0.5 seconds, responsive to having received by the receiver the information signal from the first device, and to trigger a second device to transmit a second signal responsive to having transmitted by the transmitter the first signal; 
See paragraph [0061-0062] which discloses that the transponder transmits the Tag_ID and its Tag_Data (first data) to the interrogator (first device). See paragraph [0063-0064] which discloses that the host (second device) can transmit a second signal Replace Tag ID in response to receiving the first data. 
With respect to transmissions only once over a period of 0.5 seconds Armstrong in paragraph [0051] discloses the transponder transmits a message 16 times over a period of 60 milliseconds. Armstrong discloses that the number of times is based on the value of N (See Figure 3 which discloses N).  The Examiner notes that this transmission is based on a predetermined number of successive time slots. Thus, although, Armstrong discloses of multiple time slots/transmissions that occur in less that 500ms, the amount of transmission is based on the value of N (which is not specifically defined to encompass a set amount of transmissions). In addition, the Examiner finds that although, there are sixteen time periods that a message (e.g. Tag_ID) that is transmitted, these transmissions are part of a single transmission sequence (Fig. 3) in which this message is sent over successive time slots. Armstrong does not specifically station of multiple transmissions within 500ms rather the sixteen transmissions are part of one transmission across multiple successive time slots within a single transmission period
Nonetheless, Griffith discloses that it was known for a transponder to have an active transmission period only once during a 500ms time period.  With reference to Figure 8 and col. 13, lines 65-67, Griffith discloses that a message is transmitted to the Interrogator during the period TP. As shown in Figure 8, this transmission period occurs only once during a 500ms time period. 
Therefore, it would have been obvious to a person of ordinary skill to transmit only once during a 500ms time period. As set forth above, Armstrong already teachings of a single transmissions (Fig. 3). The Examiner notes that although this is disclosed 16 successive time slot transmissions, Armstrong discloses this is part of the same transmission which all occur within 60ms. Thus, Armstrong discloses of one transmission during a 500ms time period. In addition, Armstrong discloses of “N” transmission and thus these transmissions could include up to 16 transmissions. Nonetheless, the Examiner also notes that with respect to “only once” as set forth above, Griffith shows that it was known for transponders to have an active transmission window only once within 500ms. Therefore, the combination of Armstrong and Griffith shows that it would have been obvious to a person of ordinary skill in the art to transmit only during the active transmission period set forth by the transponder and only once for that transmission as suggested by Armstrong and taught by Griffith. As explained in col. 9, lines 10-15, minimizing total battery drain of the transponder is desired and thus limiting transmissions during a specific window period would have been obvious to a person of ordinary skill in the art. 
wherein the transponder is further configured to receive the second signal; wherein the transponder is further configured to transmit data responsive to having received the second signal, and 
As explained in paragraph [0063], the transponder, transmits a new Tag_ID in response to receiving the Replace Tag_ID signal from the host (second device). 
wherein the transponder is further configured to receive the information signal from the first device and to transmit the first signal to the second device based on information received from the first device.  
See paragraph [0048-0049] which discloses that the transponder receives a Strobe command (information) from the interrogator (first device) and in response sends a Tag_ID to the host (second device). 

Regarding claim 44:
The transponder according to Claim 43, wherein the transmitter is further configured to  refrain from transmitting the first signal barring having received the information signal from the first device.  
Armstrong discloses for example in paragraph [0045], that the transponder in response to receiving a signal from the interrogator will transmit a Tag_ID.  The Examiner determines that the transponder does not communicate unless it received the initial signal from the first device.  

Regarding claim 61:
The method according to Claim 33, wherein said transmitting from the entity first data further comprises: transmitting from the entity first data periodically and only once over the period of 0.5 seconds.  
	As explained above in claim 33, it would have been obvious to a person of ordinary skill in the art to transmit data only once and periodically (see to Figure 8 (which discloses periodically and once every 0.5 seconds) and col. 13, lines 65-67 of Griffith) over a period of 0.5 seconds.  

Regarding claim 62:
The method according to Claim 33, wherein said relaying data based on the information that the entity receives from the first device to the second device comprises: relaying data only over once over the period of 0.5 seconds, based on the information that the entity receives from the first device to the second device. 
	As explained above in claim 33, it would have been obvious to a person of ordinary skill in the art to transmit data only once and periodically (see to Figure 8 and col. 13, lines 65-67 of Griffith) over a period of 0.5 seconds.  

Regarding claim 63:
The transponder according to Claim 35, wherein the transponder is further configured to relay data based periodically and only once over the period of 0.5 seconds, based on the information that the transponder receives from the first device, to the second device. 
	As explained above in claim 33, it would have been obvious to a person of ordinary skill in the art to transmit data only once and periodically (see to Figure 8 (which discloses periodically and once every .5 seconds) and col. 13, lines 65-67 of Griffith) over a period of 0.5 seconds.  

Regarding claim 64:
The method according to Claim 37, wherein said transmitting a first signal from an entity, only once over a period of 0.5 seconds, responsive to receiving at the entity an information signal from the first device that is external to the entity further comprises: 
wirelessly receiving at the entity information from the first device and wirelessly transmitting by the entity to the second device, periodically and only once over the period of 0.5 seconds, based on the information that is received at the entity from the first device. 
	As explained above in claim 33, it would have been obvious to a person of ordinary skill in the art to transmit data only once and periodically (see to Figure 8 (which discloses periodically and once every .5 seconds) and col. 13, lines 65-67 of Griffith) over a period of 0.5 seconds.  

Regarding claim 65:
The transponder according to Claim 43, wherein the transponder is further configured to transmit a signal to the second device based on information received from the first device and to do so periodically and only once over the period of 0.5 seconds.
	As explained above in claim 33, it would have been obvious to a person of ordinary skill in the art to transmit data only once and periodically (see to Figure 8 (which discloses periodically and once every .5 seconds) and col. 13, lines 65-67 of Griffith) over a period of 0.5 seconds.  

Claims 49-60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Armstrong in view of Griffith and further in view of Akiyama US Patent 5,745,049.
Regarding claim 49:
The method according to Claim 33, wherein said receiving at the entity a first signal from a first device comprises wirelessly receiving at the entity the first signal from the first device; and wherein the first device is external to the entity and at a non-zero distance from the entity.  
As shown in figure 1, Armstrong discloses a network connection 110 between the entity (interrogator) and the first device (host computer).  Armstrong further discloses that the first device (host) is at a non-zero distance from the entity (interrogator) since the two devices are connected for a communication link.  Armstrong does not specifically disclose that the communication link can be a wireless communication link. 
Nonetheless, Akiyama discloses of a system which includes a host computer, interrogator and a transponder (see Fig. 1). As disclosed in col. 3, lines 6-14, Akiyama discloses that it was known to use different types of communication links including signal lines, communication buses or wireless communication.   
Therefore, it would have been obvious to modify the communication link of Armstrong to include wireless communication. The Examiner notes that both Armstrong and Akiyama discloses the exchange of data between the interrogator and a host computer. In addition, the Examiner notes that Armstrong already discloses of an interrogator with wireless functionality. Thus, including wireless communication would have been predictable and yielded a predictable result for changing the communication link between the host and the interrogator. 

Regarding claim 50:
The method according to Claim 49, wherein said transmitting from the entity first data comprises wirelessly transmitting from the entity the first data; 
wherein said triggering a second device to transmit a second signal responsive to said transmitting from the entity the first data comprises wirelessly triggering the second device to wirelessly transmit the second signal responsive to said wirelessly transmitting from the entity the first data; 
wherein the second device is external to the entity and at a non-zero distance from the entity; 
As shown in Figure 1 and discussed in paragraph [0016], Armstrong discloses that the communication between the interrogator and the transponder is via a wireless communication. Specifically, Armstrong discloses of RF communications. Therefore, in combination with the teachings set forth in claim 33. The system of Armstrong includes wirelessly transmitting data. 
wherein said transmitting second data from the entity comprises wirelessly transmitting the second data from the entity; and
wherein said receiving information at the entity from the first device and relaying data based on the information that the entity receives from the first device to the second device comprises wirelessly receiving the information at the entity from the first device and wirelessly relaying, only once over the period of 0.5 seconds, the data that is based on the information that the entity receives from the first device to the second device.  
As shown in figure 1, Armstrong discloses a network connection 110 between the entity (interrogator) and the first device (host computer).  Armstrong does not specifically disclose that the communication link can be a wireless communication link. 
Nonetheless, Akiyama discloses of a system which includes a host computer, interrogator and a transponder (see Fig. 1). . As disclosed in col. 3, lines 6-14, Akiyama discloses that it was known to use different types of communication links including signal lines, communication buses or wireless communication.   
Therefore, it would have been obvious to modify the communication link of Armstrong to include wireless communication. The Examiner notes that both Armstrong and Akiyama discloses the exchange of data between the interrogator and a host computer. In addition, the Examiner notes that Armstrong already discloses of an interrogator with wireless functionality. Thus, including wireless communication would have been predictable and yielded a predictable result for changing the communication link between the host and the interrogator. 
	As explained above in claim 33, it would have been obvious to a person of ordinary skill in the art to transmit data only once (see to Figure 8 and col. 13, lines 65-67 of Griffith) over a period of 0.5 seconds.  

Regarding claim 51:
The method according to Claim 33, wherein said transmitting from the entity first data, only once over a period of 0.5 seconds, responsive to receiving at the entity a first signal from a first device comprises wirelessly transmitting from the entity the first data, only once over the period of 0.5 seconds, responsive to receiving at the entity the first signal from the first device; 
wherein said triggering a second device to transmit a second signal responsive to said wirelessly transmitting from the entity the first data comprises wirelessly triggering the second device to wirelessly transmit the second signal responsive to wirelessly transmitting from the entity the first data; and 
wherein the second device is external to the entity and at a non-zero distance from the entity.  
As shown in Figure 1 and discussed in paragraph [0016], Armstrong discloses that the communication between the interrogator and the transponder is via a wireless communication Specifically, Armstrong discloses of RF communications (see paragraph [0044]). Therefore, in combination with the teachings set forth in claim 33. The system of Armstrong includes wirelessly transmitting data. 
In addition, as set forth in Figure 1, the second device is remote from the entity and thus is at a non-zero distance. 
	As explained above in claim 33, it would have been obvious to a person of ordinary skill in the art to transmit data only once and periodically (see to Figure 8 and col. 13, lines 65-67 of Griffith) over a period of 0.5 seconds.  

Regarding claim 52:
The method according to Claim 51, wherein said receiving at the entity a first signal from a first device comprises wirelessly receiving at the entity the first signal from the first device; 
wherein the first device is external to the entity and at a non-zero distance from the entity; wherein said transmitting second data from the entity comprises wirelessly transmitting the second data from the entity; and 
wherein said receiving information at the entity from the first device and relaying data based on the information that the entity receives from the first device to the second device comprises wirelessly receiving the information at the entity from the first device and wirelessly relaying, only once over the period of 0.5 seconds, the data that is based on the information that the entity receives from the first device to the second device.  
As shown in figure 1, Armstrong, in combination with the teachings set forth above in claim 51 and 33, discloses a network connection 110 between the entity (interrogator) and the first device (host computer).  Armstrong does not specifically disclose that the communication link can be a wireless communication link. 
Nonetheless, Akiyama discloses of a system which includes a host computer, interrogator and a transponder (see Fig. 1). . As disclosed in col. 3, lines 6-14, Akiyama discloses that it was known to use different types of communication links including signal lines, communication buses or wireless communication.   
Therefore, it would have been obvious to modify the communication link of Armstrong to include wireless communication. The Examiner notes that both Armstrong and Akiyama discloses the exchange of data between the interrogator and a host computer. In addition, the Examiner notes that Armstrong already discloses of an interrogator with wireless functionality. Thus, including wireless communication would have been predictable and yielded a predictable result for changing the communication link between the host and the interrogator. 
	As explained above in claim 33, it would have been obvious to a person of ordinary skill in the art to transmit data only once and periodically (see to Figure 8 and col. 13, lines 65-67 of Griffith) over a period of 0.5 seconds.  


Regarding claim 53:
The transponder according to Claim 35, wherein the receiver is further configured to wirelessly receive the first signal from the first device; and wherein the first device is external to the transponder and at a non-zero distance from the transponder.  
As set forth in paragraph [0045], Armstrong discloses the transponder is receives a Reselect Tag_ID command (first signal) from an interrogator (first device).

Regarding claim 54:
The transponder according to Claim 53, wherein the transmitter is further configured to wirelessly transmit the first data responsive to having wirelessly received by the receiver the first signal from the first device; 
wherein the transmitter is further configured to wirelessly trigger the second device to transmit the second signal by wirelessly transmitting by the transmitter the first data; 
wherein the transponder is further configured to wirelessly transmit the second data responsive to having wirelessly received the second signal from the second device; 
wherein the transponder is further configured to wirelessly receive information from the first device and to wirelessly relay data, only once over the period of 0.5 seconds, that is based on the information that the transponder wirelessly receives from the first device, to the second device; and wherein the second device is external to the transponder and at a non-zero distance from the transponder.  
As shown in figure 1, Armstrong discloses a network connection 110 between the entity (interrogator) and the first device (host computer).  Armstrong does not specifically disclose that the communication link can be a wireless communication link. 
Nonetheless, Akiyama discloses of a system which includes a host computer, interrogator and a transponder (see Fig. 1).  As disclosed in col. 3, lines 6-14, Akiyama discloses that it was known to use different types of communication links including signal lines, communication buses or wireless communication.   
Therefore, it would have been obvious to modify the communication link of Armstrong to include wireless communication. The Examiner notes that both Armstrong and Akiyama discloses the exchange of data between the interrogator and a host computer. In addition, the Examiner notes that Armstrong already discloses of an interrogator with wireless functionality. Thus, including wireless communication would have been predictable and yielded a predictable result for changing the communication link between the host and the interrogator. 
	As explained above in claim 33, it would have been obvious to a person of ordinary skill in the art to transmit data only once and periodically (see to Figure 8 and col. 13, lines 65-67 of Griffith) over a period of 0.5 seconds.  


Regarding claim 55:
The transponder according to Claim 35, wherein the transmitter is further configured to wirelessly transmit the first data; wherein the transmitter is further configured to wirelessly trigger the second device to wirelessly transmit the second signal by wirelessly transmitting by the transmitter the first data; and wherein the second device is external to the transponder and at a non-zero distance from the transponder.  
As shown in figure 1, Armstrong discloses a network connection 110 between the entity (interrogator) and the first device (host computer).  Armstrong does not specifically disclose that the communication link can be a wireless communication link. 
Nonetheless, Akiyama discloses of a system which includes a host computer, interrogator and a transponder (see Fig. 1).  As disclosed in col. 3, lines 6-14, Akiyama discloses that it was known to use different types of communication links including signal lines, communication buses or wireless communication.   
Therefore, it would have been obvious to modify the communication link of Armstrong to include wireless communication. The Examiner notes that both Armstrong and Akiyama discloses the exchange of data between the interrogator and a host computer. In addition, the Examiner notes that Armstrong already discloses of an interrogator with wireless functionality. Thus, including wireless communication would have been predictable and yielded a predictable result for changing the communication link between the host and the interrogator. 

Regarding claim 56:
The transponder according to Claim 55, wherein the receiver is further configured to wirelessly receive the first signal from the first device; 
wherein the first device is external to the transponder and at a non-zero distance from the transponder; 
wherein the transponder is further configured to wirelessly transmit the second data responsive to having received the second signal from the second device; 
wherein the transponder is further configured to wirelessly receive information from the first device and to relay data, only once over the period of 0.5 seconds, that is based on the information that the transponder receives from the first device to the second device.  
As shown in figure 1, Armstrong discloses a network connection 110 between the entity (interrogator) and the first device (host computer).  Armstrong does not specifically disclose that the communication link can be a wireless communication link. 
Nonetheless, Akiyama discloses of a system which includes a host computer, interrogator and a transponder (see Fig. 1).  As disclosed in col. 3, lines 6-14, Akiyama discloses that it was known to use different types of communication links including signal lines, communication buses or wireless communication.   
Therefore, it would have been obvious to modify the communication link of Armstrong to include wireless communication. The Examiner notes that both Armstrong and Akiyama discloses the exchange of data between the interrogator and a host computer. In addition, the Examiner notes that Armstrong already discloses of an interrogator with wireless functionality. Thus, including wireless communication would have been predictable and yielded a predictable result for changing the communication link between the host and the interrogator. 
	As explained above in claim 33, it would have been obvious to a person of ordinary skill in the art to transmit data only once and periodically (see to Figure 8 and col. 13, lines 65-67 of Griffith) over a period of 0.5 seconds.  

Regarding claim 57:
The method according to Claim 37, wherein said transmitting a first signal from an entity, only once over a period of 0.5 seconds, responsive to receiving at the entity an information signal from a first device that is external to the entity comprises wirelessly transmitting the first signal from the entity only once over the period of 0.5 seconds; 
wherein said triggering a second device that is also external to the entity to transmit a second signal comprises wirelessly triggering the second device to wirelessly transmit the second signal; 
wherein said receiving at the entity the second signal from the second device comprises wirelessly receiving at the entity the second signal from the second device; and 
wherein the second device is external to the entity and at a non-zero distance from the entity.  
As shown in Figure 1 and discussed in paragraph [0016], Armstrong discloses that the communication between the interrogator and the transponder is via a wireless communication and that the second device is at non-zero distance from the entity. Specifically, the Examiner determines that Armstrong discloses of RF communications (see paragraph [0044]) between the interrogator and the transponder. Therefore, in combination with the teachings set forth in claim 37. The system of Armstrong includes wirelessly transmitting data. 
	As explained above in claim 33, it would have been obvious to a person of ordinary skill in the art to transmit data only once and periodically (see to Figure 8 and col. 13, lines 65-67 of Griffith) over a period of 0.5 seconds.  

Regarding claim 58:
The method according to Claim 57, wherein said receiving at the entity the information signal from a first device that is external to the entity comprises wirelessly receiving at the entity the information signal from the first device that is external to the entity; 
wherein the first device is external to the entity and at a non-zero distance from the entity; and 
wherein said transmitting data from the entity comprises wirelessly transmitting data from the entity.  
As shown in figure 1, Armstrong discloses a network connection 110 between the entity (interrogator) and the first device (host computer).  Armstrong does not specifically disclose that the communication link can be a wireless communication link. 
Nonetheless, Akiyama discloses of a system which includes a host computer, interrogator and a transponder (see Fig. 1).  As disclosed in col. 3, lines 6-14, Akiyama discloses that it was known to use different types of communication links including signal lines, communication buses or wireless communication.   
Therefore, it would have been obvious to modify the communication link of Armstrong to include wireless communication. The Examiner notes that both Armstrong and Akiyama discloses the exchange of data between the interrogator and a host computer. In addition, the Examiner notes that Armstrong already discloses of an interrogator with wireless functionality. Thus, including wireless communication would have been predictable and yielded a predictable result for changing the communication link between the host and the interrogator. 

Regarding clam 59:
The transponder according to Claim 43, wherein the transmitter is further configured to wirelessly transmit the first signal; 
wherein the transmitter is further configured to wirelessly trigger the second device to wirelessly transmit the second signal; 
wherein the transponder is further configured to wirelessly receive the second signal;
and 
wherein the second device is external to the transponder and at a non-zero distance from the transponder.  
As shown in Figure 1 and discussed in paragraph [0016], Armstrong discloses that the communication between the interrogator and the transponder is via a wireless communication. Specifically, Armstrong discloses of RF communications. Therefore, in combination with the teachings set forth in claim 37. The system of Armstrong includes wirelessly transmitting data. 

Regarding claim 60:
The transponder according to Claim 59, wherein the receiver is further configured to wirelessly receive the information signal from the first device; wherein the first device is external to the transponder and at a non-zero distance from the transponder; and wherein the transponder is further configured to wirelessly transmit data responsive to having received the second signal.  
As shown in Figure 1 and discussed in paragraph [0016], Armstrong discloses that the communication between the interrogator and the transponder is via a wireless communication. Specifically, Armstrong discloses of RF communications. Therefore, in combination with the teachings set forth in claim 37. The system of Armstrong includes wirelessly transmitting data. 
	In addition, as set forth above in claim 59, it would have been obvious to a person of ordinary skill in the art to provide wireless communicate from the first device. 

Claims 33, 37, 39 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Hont et al. US Patent 6,064,320 in view of Chasek US Patent 4,303,904 and further in view of Griffith.
Regarding claim 33:
A method of acquiring data from an entity; the method comprising: 
D’Hont discloses of a toll plaza computer receives data from an interrogator. See col. 7, lines 5-40 and Figs. 1 and 2. 
transmitting from the entity first data, only once over a period of 0.5 seconds, responsive to receiving at the entity a first signal from a first device; 
The transmitter of the interrogator (entity) receives signals from the toll plaza computer 16 (first device) and in response transmits a RF signal (first data). See col. 7, lines 9-14
With respect to transmissions only once over a period of 0.5 seconds, D’Hont does not specifically disclose whether the signal occurs only once over a 0.5 second time interval.
Nonetheless, Griffith discloses that it was known for an interrogator and a transponder to have an active transmission period only once during a 500ms time period.  With reference to Figure 8 and col. 13, lines 21-31 and 65-67, Griffith discloses that a message is transmitted from the Interrogator to the Transponder and a message is transmitted to the Interrogator from the Transponder during the period TP. As also shown in Figure 8, this transmission period occurs only once during a 500ms time period. 
Therefore, it would have been obvious to a person of ordinary skill to transmit only once during a 500ms time period. As set forth above, D’Hont already teaches of signaling. Griffith shows that it was known for interrogators/transponders to have an active transmission window only once within 500ms. Therefore, the combination of D’Hont and Griffith shows that it would have been obvious to a person of ordinary skill in the art to transmit only during the active transmission period set forth by the transponder. As explained in col. 9, lines 10-15, minimizing total battery drain of the transponder is desired and thus limiting transmissions during a specific window period would have been obvious to a person of ordinary skill in the art. 
triggering a second device to transmit a second signal responsive to said transmitting from the entity the first data; 
In response to the RF signal from the interrogator the transponder (second device) backscatter modulates reply data (second signal). See col. 7, lines 9-14
transmitting second data from the entity responsive to receiving at the entity the second signal from the second device; and 
The interrogator receives the reply data from the transponder and supplies a decoded reply data (second data) to the toll plaza. See col.7, lines 33-35
receiving information at the entity from the first device and relaying data based on the information that the entity receives from the first device to the second device.  
The Examiner notes that D’Hont does not specifically disclose receiving information at the entity from the first device and relaying data based on the information to the second device. 
Chasek discloses “[a]s the vehicle approaches the toll facility, it is interrogated by a microwave transponder located at the toll booth. This interrogation releases the vehicle's permanently stored identification code, payment agent's code, vehicle class and, if required, the vehicle's entry location to the facility. A computer at the toll booth calculates the toll from the received information and transmits the amount to the vehicle's transponder.” 
	The Examiner determines that Chasek discloses computer (first device), an interrogator (entity) and a transponder (second device) and that after the first device (computer) receives the transponder/vehicle information, it will transmit to the interrogator (entity) information regarding the toll to the transponder (second device). See col. 1, lines 36-53.
	Therefore, it would have been obvious to a person of ordinary skill in the art to modify the toll computer of D’Hont to respond back to the transponder via the interrogator so that the transponder can update is balance when using the toll lanes. As explained above, both D’Hont and Chasek are directed to the same field of endeavor and both seek to exchanged data between a computer and a vehicle transponder via an interrogator. Therefore, transmitting additional information to the entity and relaying data based on the information to the transponder would have yielded a predictable result since D’Hont already discloses of exchanging data among the different entities. 

Regarding claim 37:
A method comprising: transmitting a first signal from an entity, only once over a period of 0.5 seconds, responsive to receiving at the entity a first signal from a first device that is external to the entity; 
The transmitter of the interrogator (entity) receives signals from the toll plaza computer 16 (first device) and in response transmits a RF signal (first data). See col. 7, lines 9-14
With respect to transmissions only once over a period of 0.5 seconds D’Hont does not specifically disclose of transmitting from the entity, only once over a period of 0.5 seconds. 
Nonetheless, Griffith discloses that it was known for an interrogator to have a pre-set interrogation interval for transmission to a transponder as 500 milliseconds (see col. 10, lines 15-21). Griffith does not disclose of multiple transmission during the 500ms time period and thus, Griffith teachings of only one transmission during a 0.5 second internal. With reference to figure 8 both the interrogator and transponder timing each occur once during a 500ms time window. See also col. 13, lines 65-67.
Therefore, it would have been obvious to a person of ordinary skill to transmit only once during a 500ms time period. As explained in col. 9, lines 10-15, minimizing total battery drain of the transponder is desired and thus limiting transmissions from an interrogator during a specific window period would have been obvious to a person of ordinary skill in the art in order to preserver overall battery and power of the devices. 
triggering a second device that is also external to the entity to transmit a second signal responsive to said transmitting the first signal from the entity; 
In response to the RF signal from the interrogator the transponder (second device) backscatter modulates reply data (second signal). See col. 7, lines 9-14
receiving at the entity the second signal from the second device; and transmitting data from the entity responsive to receiving at the entity the second signal from the second device; 
The interrogator receives the reply data from the transponder and supplies a decoded reply data (second data) to the toll plaza. See col. 7, lines 33-35
wherein said transmitting a first signal from an entity, only once over a period of 0.5 seconds, responsive to receiving at the entity an information signal from a first device that is external to the entity comprises: 
receiving at the entity information from the first device and transmitting by the entity the first signal to the second device based on the information that is received at the entity from the first device.  
The Examiner notes that D’Hont does not specifically disclose receiving information at the entity from the first device and relaying data based on the information to the second device. 
Chasek discloses “[a]s the vehicle approaches the toll facility, it is interrogated by a microwave transponder located at the toll booth. This interrogation releases the vehicle's permanently stored identification code, payment agent's code, vehicle class and, if required, the vehicle's entry location to the facility. A computer at the toll booth calculates the toll from the received information and transmits the amount to the vehicle's transponder.” 
	The Examiner determines that Chasek discloses computer (first device), an interrogator (entity) and a transponder (second device) and that after the first device (computer) receives the transponder/vehicle information, it will transmit to the interrogator (entity) information regarding the toll to the transponder (second device). See col. 1, lines 36-53.
	Therefore, it would have been obvious to a person of ordinary skill in the art to modify the toll computer of D’Hont to respond back to the transponder via the interrogator so that the transponder can update is balance when using the toll lanes. As explained above, both D’Hont and Chasek are directed to the same field of endeavor and both seek to exchanged data between a computer and a vehicle transponder via an interrogator. Therefore, transmitting additional information to the entity and relaying data based on the information to the transponder would have yielded a predictable result since D’Hont already discloses of exchanging data among the different entities. 

Regarding claim 39:
The method according to Claim 37, further comprising: receiving at the entity the second signal directly, and wirelessly, from the second device that has been triggered to transmit the second signal; and 
The interrogator receives the reply data from the transponder and supplies a decoded reply data (second data) to the toll plaza. See col. 7, lines 33-35. As shown in Figure 1, the communication between the entity and the second device is a wireless connection.  See col. 3, lines 4-8.
transmitting the data from the entity directly, and wirelessly, to the second device that has been triggered to transmit the second signal responsive to the entity having received the second signal from the second device.  
As explained in col. 2, lines 57-61, in response to polling the transponder for specific information, the interrogator (entity) upon reception of that information will acknowledge (data) to the transponder (second device) that a valid data exchange has taken place. 

Regarding claim 40:
The method according to Claim 37, further comprising: receiving at the entity the second signal directly, wirelessly, and exclusively from the second device that has been triggered to transmit the second signal; and
The interrogator receives the reply data from the transponder and supplies a decoded reply data (second data) to the toll plaza. See col. 7, lines 33-35. As shown in Figure 1, the communication between the entity and the second device is a wireless connection.  See col. 3, lines 4-8.
 transmitting the data from the entity directly, wirelessly and exclusively to the second device that has been triggered to transmit the second signal, responsive to the entity having received the second signal from the second device. 
As explained in col. 2, lines 57-61, in response to polling the transponder for specific information, the interrogator (entity) upon reception of that information will acknowledge (data) to the transponder (second device) that a valid data exchange has taken place. 

Claims 43 and 45-48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’Hont et al. US Patent 5,351,052 in view of Griffith. 
Regarding claim 43:
A transponder comprising a receiver and a transmitter; 
See Figure 3 which discloses a transponder with an antenna 57 which is configured to receive and transmit.  See col. 3, lines 46-63
wherein the receiver is configured to receive an information signal from a first device; 
D’Hont discloses the receiver in the vehicle transponder receives a signal from the LF antenna 16 (first device) which transmits a wake-up pulse and lane code information. See col. 6, lines 53-54.  The Examiner determines that although the first device is part of the Interrogator system, it is distinct from the other parts of the system such as those that receive transmissions from the transponder. 
wherein the transmitter is configured to transmit a first signal, only once over a period of 0.5 seconds, responsive to having received by the receiver the information signal from the first device, 
D’Hont disclose that the transponder 12 in response to receiving the information from the LF antenna 16, will send a response signal to the interrogator 10 (second device). See col. 7, lines 9-12. 
With respect to transmissions only once over a period of 0.5 seconds, D’Hont does not specifically disclose whether the signal occurs only once over a 0.5 second time interval.
Nonetheless, Griffith discloses that it was known for a transponder to have an active transmission period only once during a 500ms time period.  With reference to Figure 8 and col. 13, lines 65-67, Griffith discloses that a message is transmitted to the Interrogator during the period TP. As shown in Figure 8, this transmission period occurs only once during a 500ms time period. 
Therefore, it would have been obvious to a person of ordinary skill to transmit only once during a 500ms time period. As set forth above, D’Hont already teaches of signaling. Griffith shows that it was known for transponders to have an active transmission window only once within 500ms. Therefore, the combination of D’Hont and Griffith shows that it would have been obvious to a person of ordinary skill in the art to transmit only during the active transmission period set forth by the transponder. As explained in col. 9, lines 10-15, minimizing total battery drain of the transponder is desired and thus limiting transmissions during a specific window period would have been obvious to a person of ordinary skill in the art. 
and to trigger a second device to transmit a second signal responsive to having transmitted by the transmitter the first signal; 
D’Hont discloses the interrogator 10 (via antenna 14) will make an inquiry (second signal) to the vehicle transponder that is associated with their lane. See col. 2, lines 36-47
wherein the transponder is further configured to receive the second signal; wherein the transponder is further configured to transmit data responsive to having received the second signal, and 
As explained in col. 2, lines 36-47, the vehicle in response to the inquiry (second signal) will provide vehicle identity (data). 
wherein the transponder is further configured to receive the information signal from the first device and to transmit the first signal to the second device based on information received from the first device.  
As set forth above, the vehicle transponder is configured to receive information (lane code information) from the first device (antenna 16) and to transmit the first signal to the second device (interrogator 10/14) with the lane code information. See col. 6, lines 53-64

Regarding claim 45:
The transponder according to Claim 43, wherein the transponder is further configured to receive the second signal directly, and wirelessly, from the second device that the transponder has triggered to transmit the second signal, and wherein the transponder is further configured to transmit the data directly, and wirelessly, to the second device that the transponder has triggered to transmit the second signal, responsive to the transponder having received the second signal from the second device.  
With respect to interrogator 10 (second device), a UHF antenna 14 is used to communicate directly and wirelessly to the vehicle transponder. See also the abstract which discloses the transponder 12 sends a UHF response in a pre-determined time period depending on the unique lane code. See also col. 2, lines 41-47 which discloses that the second signal an include e.g. billing information in response to the exchange of information between the interrogator 10 (via UHF antenna 14) and the transponder 12. 


Regarding claim 46:
The transponder according to Claim 43, wherein the transponder is further configured to receive the second signal directly, wirelessly and exclusively from the second device that the transponder has triggered to transmit the second signal; and wherein the transponder is further configured to transmit the data directly, wirelessly and exclusively to the second device that the transponder has triggered to transmit the second signal, responsive to the transponder having received the second signal from the second device.  
With respect to interrogator 10 (second device), a UHF antenna 14 is used to communicate directly and wirelessly to the vehicle transponder. See also the abstract which discloses the transponder 12 sends a UHF response in a pre-determined time period depending on the unique lane code. See also col. 2, lines 41-47 which discloses that the second signal an include e.g. billing information in response to the exchange of information between the interrogator 10 (via UHF antenna 14) and the transponder 12. 
With respect to exclusively, the Examiner determines that each interrogator communicates exclusively with the vehicle transponder 12 that is in its lane. See the abstract in which it is disclosed that the UHF response is unique to that transponder so that interference between other transponders is avoided. 

Regarding claim 47:
The transponder according to Claim 43, wherein the transponder is further configured to communicate, directly and wirelessly, with the second device that the transponder has triggered to transmit the second signal.  
With respect to interrogator 10 (second device), a UHF antenna 14 is used to communicate directly and wirelessly to the vehicle transponder. See also the abstract which discloses the transponder 12 sends a UHF response in a pre-determined time period depending on the unique lane code. See also col. 2, lines 41-47 which discloses that the second signal an include e.g. billing information in response to the exchange of information between the interrogator 10 (via UHF antenna 14) and the transponder 12. 

Regarding claim 48:
The transponder according to Claim 43, wherein the transponder is further configured to communicate, directly, wirelessly and exclusively, with the second device that the transponder has triggered to transmit the second signal.
With respect to interrogator 10 (second device), a UHF antenna 14 is used to communicate directly and wirelessly to the vehicle transponder. See also the abstract which discloses the transponder 12 sends a UHF response in a pre-determined time period depending on the unique lane code. See also col. 2, lines 41-47 which discloses that the second signal an include e.g. billing information in response to the exchange of information between the interrogator 10 (via UHF antenna 14) and the transponder 12. 
With respect to exclusively, the Examiner determines that each interrogator communicates exclusively with the vehicle transponder 12 that is in its lane. See the abstract in which it is disclosed that the UHF response is unique to that transponder so that interference between other transponders is avoided. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-1367 The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated  information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537

Conferees:
/MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992